Citation Nr: 1453136	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-08 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Appellant had active service in the Army from July 1972 to July 1975 and had reserve service in the Air Force from March 1988 to March 2007, which included various period of active duty for training.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In connection with this appeal, the Appellant and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2014.  A transcript of that hearing is of record.  The record was also held open for a period of sixty days to afford the Appellant an opportunity to submit additional evidence.  No additional evidence was submitted.

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service treatment records for the Appellant's period of active service from July 1972 to July 1975 are absent any complaints, treatment, or diagnosis of pes planus.

2.  The Appellant was noted to have moderate bilateral pes planus at the time of his entry into reserve service in March 1988.
 
3.  The preponderance of the evidence fails to establish that the Appellant's preexisting bilateral pes planus worsened (increased in severity) during his service.




CONCLUSION OF LAW

Pre-existing bilateral pes planus was not aggravated by service.  38 U.S.C.A. §§ 1110, 1132, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Appellant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The appellant was notified via letters dated in April 2009 and December 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in December 2009.  Nothing more was required.  

VA also has a duty to assist the Appellant by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Appellant has been afforded adequate assistance in response to his claims.  The Appellant's service treatment records (STRs) are associated with the claims file.  Identified post-service medical records are also included in the claims file.  No outstanding records have been identified that have not otherwise been obtained.

Additionally, the Board acknowledges that no VA medical examination or medical opinion has been obtained in response to the claim of entitlement to service connection for pes planus.  The VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Appellant has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Appellant suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The record shows that service treatment records for the Appellant's period of active service (July 1972 to July 1975) are absent any complaints, treatment, or diagnosis of pes planus.  He then underwent an entrance examination for his reserve service wherein he was noted to have moderate bilateral pes planus.  The remaining records for his reserve service make no mention of his pes planus or complaints related thereto.  The Appellant has even testified that he only recently developed symptoms of foot pain.  Elements (3) and (4) of McClendon are missing.  The preponderance of the evidence indicates that the Appellant's pes planus was not aggravated by his reserve duty.  A medical opinion is not needed.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the January 2014 hearing before the Board, the Appellant's testimony, his spouse's testimony, and the questions from the undersigned focused on the elements necessary to substantiate the Appellant's claim for service connection, including his contention that he was required to work on his feet for many hours on hard concrete.  Each duty to the Appellant outlined in Bryant was met during the January 2014 Board hearing. 

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Appellant asserts that he his bilateral pes planus was aggravated due to his reserve service, which included being on his feet for many hours and walking on hard concrete floors.

Generally, for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service, compensation will be paid to any veteran discharged or released under conditions other than dishonorable from the period of service in which such injury or disease was incurred, or preexisting injury or disease was aggravated.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 

Service connection for injury or disease incurred or aggravated during a period of active duty for training (ACDUTRA) is warranted. 38 U.S.C.A. § 101(24)(B) (West 2002); 38 C.F.R. § 3.6(a).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c)(1).  Inactive duty for training (INACDUTRA) is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state. 38 U.S.C.A. § 101(22) ; 38 C.F.R. § 3.6(c)(1). Active duty also includes authorized travel to or from such duty or service. 38 C.F.R. § 3.6(e).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA. 38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a). 

Service connection only for injury incurred or aggravated during a period of INACDUTRA is warranted (injuries include acute myocardial infarction, cardiac arrest, or cerebrovascular accident).  38 U.S.C.A. § 101(24)(C); 38 C.F.R. 
§ 3.6(a).  INACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). VA's General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude a period of INACDUTRA during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  See VAOPGCPREC 86-90. 

For the most part, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  In order to establish his or her entitlement to VA disability compensation benefits, he or she must first establish "veteran" status. There are three ways to establish "veteran status": 1) serve on active duty; 2) serve on a period of ACDUTRA and incur or aggravate an injury or disease during that period of ACDUTRA; or 3) serve on a period of INACDUTRA and incur or aggravate an injury during that period of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

In other words, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or INACDUTRA.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324. 

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence or aggravation for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309. 

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless those periods are also active service periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  These evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40 (2010) (presumption of soundness and presumption of aggravation not applicable to ACDUTRA); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Board did not err in not applying presumptions of sound condition and aggravation to claim where appellant served only on ACDUTRA and had not established any service-connected disabilities from that period).  Also, some presumptions will not apply to certain periods of ACDUTRA and INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  If the claimant did not serve for any period of time on active duty, he or she must establish service connection for a disability on a direct basis first in order to achieve "veteran" status and be entitled to compensation.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

"Aggravated" under 38 U.S.C.A. § 101(24) has the same meaning as "aggravated" under 38 U.S.C.A. § 1153 -"a preexisting injury or disease will be considered to have been aggravated by active ... service, where there is an increase in disability during such service, unless there is specific finding that the increase is due to the natural progress of the disease." Donnellan at 172-173.  Proving aggravation must include both elements: 1) there was an increase in disability as to a preexisting injury or disease, and 2) such an increase was beyond the natural progress of that injury or disease. 

Although an ACDUTRA claimant does not need to show that his or her ACDUTRA training proximately caused the worsening of his or her preexisting disability, the definition of aggravation in section 1153 and incorporated by section 101(24) does require that an ACDUTRA claimant establish that there is a causal relationship between the worsening of the claimant's preexisting condition and his or her ACDUTRA. 24 Vet. App. at 173-174.  This causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service.  Id. 

As such, "aggravated in the line of duty" as used in 38 U.S.C.A. § 101(24)(B) means that in order for a claimant to establish his or her status as a "veteran" under 38 U.S.C.A. § 101(24)(B) , he or she must demonstrate that he or she experienced a permanent increase in disability beyond the natural progress of that disease or injury during the period of ACDUTRA.  Donnellan at 174 . The claimant has the burden to establish both elements set forth above (that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease).  Donnellan at 175.  There is no shifting burden as there is when the presumptions of soundness and aggravation apply. Id. The standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  Id. 

As noted, service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The record shows that service treatment records for the Appellant's period of active service (July 1972 to July 1975) are absent any complaints, treatment, or diagnosis of pes planus.  He then underwent an entrance examination for his reserve service wherein he was noted to have moderate bilateral pes planus.  The remaining records for his reserve service make no mention of his pes planus or complaints related thereto.  See service treatment records from July 1990, February 1991, October 1995, and July 2000 reflect that the Appellant reported having no foot troubles during his reserve service.  In addition, examination reports show normal findings of the feet but for pes planus consistently rated at one degree and asymptomatic.

At hi January 2014 hearing, the Appellant testified that he had no trouble with his feet during his active service in the Army or during his reserve service in the Air Force.  He testified that he started having problems about a year prior to the hearing, or approximately in January 2013, which is almost six years after his separation from the Air Force Reserves. 

A preponderance of the competent probative evidence of record weighs against the Appellant's assertion that his pre-existing pes planus worsened during his periods of ACDUTRA and/or INACDUTRA.  Specifically, the record shows that the Appellant denied having any foot trouble during his reserve service.  In addition, his service treatment records do not show a worsening of his pes planus.  The record also does not contain any VA or private treatment records regarding any type of foot complaints or symptomology.  Finally, and most probative, is the Appellant's own testimony clarifying that he had no trouble with his feet during his Air Force Reserve service.

The Board finds credible the Appellant's report that he currently experiences foot pain due to bilateral pes planus.  However, the Board notes that the Appellant admitted that he did not start having trouble with his feet until approximately January 2013.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral pes planus and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for bilateral pes planus is denied.


REMAND

The Appellant was sent to a VA examination in October 2008 for his low back disorder along with other allegations.  However, the October 2008 VA examination was inadequate.  The examiner did not have access to the Appellant's complete claims file.  Although the VA examiner diagnosed the Appellant with lumbar spine degenerative disc disease, the examiner failed to provide an opinion on whether the diagnosed low back disorder was related to the Appellant's in-service low back injury.  Therefore, the examination of record is not sufficient to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also 38 C.F.R. § 3.310(b).

In light of the Appellant's low back injury in service, medical evidence documenting the injury, ongoing medical complaints and treatment, and a lay statement regarding his injury resulting in being confined to quarters for several days, this additional medical evidence raises the possibility of establishing an in-service incurrence of an injury and a causal relationship between the Appellant's current low back disability and the injury incurred during service.  In addition, the previous VA examination was inadequate.  Therefore, the Board finds that the Appellant should be afforded a new VA examination to determine the nature and etiology of any currently present low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

While on Remand, any outstanding treatment records should be obtained before a decision is rendered with regard to this issue.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain VA not already associated with the claims file.

2. Schedule the Appellant for an appropriate examination by an examiner with sufficient expertise to determine the nature and etiology of any low back disability that the Appellant may have.  The examiner must review the claims file and note that review in the report.  Any additional studies should be performed. 

Following an interview, examination, and complete review of the file, the examiner should opine whether it is at least as likely as not (probability of 50 percent or greater) that the Appellant's low back disability is causally related to his injury in service.  In so doing, the examiner must acknowledge and discuss the Appellant's lay statements regarding his injury, as well as his reports of experiencing continuous symptoms of low back pain since that time.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Then readjudicate the claim.  If the decision is adverse to the Appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


